       Case 20-01654-dd Doc 8-1 Filed 03/31/20 Entered 03/31/20 19:14:09                                         Desc Ch 7
                    First Mtg Notice A(BNC): Notice Recipients Page 1 of 1
                                                     Notice Recipients
District/Off: 0420−2                      User: admin                          Date Created: 03/31/2020
Case: 20−01654−dd                         Form ID: b309a                       Total: 18


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Norman Eugene Witmer, Jr.         2205 Salem Drive East          Beaufort, SC 29902
jdb         Alicia Sheppard Witmer        2205 Salem Drive East          Beaufort, SC 29902
ust         US Trustee's Office      Strom Thurmond Federal Building            1835 Assembly St.       Suite
            953       Columbia, SC 29201
tr          Kevin Campbell        PO Box 684         Mount Pleasant, SC 29465
aty         R. Michael Drose       3955 Faber Place Drive         Suite 103        North Charleston, SC 29405
543831387 455 Katy Fort Bend Rd LLC            4950 Terminal St         Bellaire TX 77401
543831388 Beaufort County Treasurer          PO Drawer 487          Beaufort SC 29901−0487
543831389 CarMax          12800 Tuckahoe Creek Pkwy            Richmond VA 23238
543831390 Chase Bank          PO Box 15129          Wilmington DE 19850
543831391 Child Support Enforcement Division          Department of Social Services         PO Box 1469        Columbia SC
            29202−1469
543831392 Coastal Carolina Medical Center          1000 Medical Center Drive         Hardeeville SC 29927
543831393 Comcast Business          PO Box 63407          North Charleston SC 29419
543831394 Enclave Properties        4950 Terminal St.         Bellaire TX 77401
543831395 Freedom Mortgage           907 Pleasant Valley Avenue          Mount Laurel NJ 08054
543831396 Kathryn Gilmer          Fenwick Village Dr.         Savannah GA 31419
543831397 Little Land Play Gym          13776 N. Hwy 183, Ste 107          Austin TX 78750
543831398 People Fund          2921 E. 17th St. Bldg D, Ste 1       Austin TX 78702
543831399 SC Department of Revenue           Taxable Processing Center          PO Box 101100         Columbia SC 29211
                                                                                                                  TOTAL: 18
